Citation Nr: 1827637	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to include as due to ionizing radiation. 

2.  Entitlement to service connection for mitral valve prolapse, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2008, June 2009, February 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, Cleveland, Ohio, and Jackson, Mississippi. 

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017). 

The Board notes that the AOJ initially denied service connection for mitral valve prolapse and hypertension by way of the May 2008 rating decision.  The Veteran failed to submit a timely notice of disagreement (NOD) with this decision.  In a June 2009 rating decision, the AOJ denied the claims seeking service connection for mitral valve prolapse and hypertension again.  The Veteran did not submit an NOD with respect to this decision, and in the May 2011 rating decision, the AOJ confirmed and continued the denial of service connection for mitral valve prolapse and pulmonary hypertension, to include as secondary to a service-connected disability.  In June 2011, the Veteran submitted an NOD with this decision. Although there is no submission or communication from the Veteran that may be construed as an NOD with the May 2008 and June 2009 rating decisions, VA was in receipt of new and material medical evidence within one year of these rating decisions, in the form of the March 2009 VA examination report and April 2010 medical report issued by M.W., M.D., which addressed the claimed conditions and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2017); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).

The Board further notes that the RO initially denied service connection for rectal cancer in the June 2009 rating decision.  The Veteran failed to submit a timely NOD.  In a subsequent rating decision dated in February 2011, the RO once again denied the claim for service connection for rectal cancer, and in June 2011 the Veteran submitted an NOD with this decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2009 rating decision, VA was in receipt of new and material medical evidence within one year of the rating decision, in the form of the December 2009 letter issued by J.K., M.D., addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2017); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).

In February 2017, the Board remanded this matter to the AOJ for additional development.  Specifically, the Board requested an opinion from a VA physician regarding secondary service connection for mitral valve prolapse and pulmonary hypertension.  A supplemental opinion was provided in March 2017.  

In addition, the Board directed the AOJ to request any available records concerning the Veteran's exposure to ionizing radiation in-service and clearly document any negative search results.  The AOJ was then instructed to forward the claims file to the VA Under Secretary for Health for a dose estimate, and to refer the claim to the Under Secretary for Benefits if a positive dose estimate was received.  The record reflects the AOJ requested records relating to the Veteran's exposure, and the record contains an advisory opinion from the Director, Post-9/11 Era Environmental Health Program and an advisory opinion from the Director, Compensation Service.  

Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's rectal cancer did not have its onset during active service, and is not related to his active service, to include exposure to ionizing radiation.  

2.  The Veteran's mitral valve prolapse did not have its onset during active service, was not related to his service, and was not caused or aggravated by a service-connected disability.  

3.  The Veteran's pulmonary hypertension did not have its onset during service, was not related to his service, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for rectal cancer have not all been met.  38 U.S.C. § 1110, 1112, 5107 (2012); 38 C.F.R. § 3.303, 3.309, 3.311 (2017).

2.  The criteria for service connection for mitral valve prolapse have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for pulmonary hypertension have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I.  Rectal Cancer 

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran was diagnosed with rectal cancer in March 2009.  Rectal cancer is not one of the disease presumptively associated with radiation-exposed veterans.  38 C.F.R. § 3.309(d).  Therefore, the Veteran is not entitled to presumptive service connection based on radiation exposure.  Id.  

Nevertheless, rectal cancer qualifies as a  "radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2).  The provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made. 

In addition, the regulation states that if a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated radiogenic diseases stated above, his claim is then referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  The Under Secretary for Benefits shall render an opinion stating whether it is as least as likely as not that the Veteran's disease resulted from exposure to ionizing radiation in service based upon sound scientific and medical evidence supporting the conclusion, or that there is no reasonable possibility that the veteran's disease resulted from radiation exposure.  38 C.F.R. § 3.311(c).  

The Veteran contends that he was exposed to ionizing radiation in his occupation as an Ordnance Nuclear Weapons Assembler while assigned to the 833rd Ord. Co. in Korea.  In response to the RO's request for confirmation of exposure, a January 2011 letter from the U.S. Army Dosimetry Center at the Department of the Army provided a report that summarized the Veteran's history of Exposure to Ionizing Radiation.  In the report, it was noted that from March 1, 1963 to September 9, 1963, the Veteran received a deep dose equivalent (DDE) of 000.000 rem; a lens of eye exposure (LDE) equivalent of 000.000 rem; a shallow dose equivalent, whole body (SDE, WB) recorded as 000.000 rem; a shallow dose equivalent, skin maximum dose recorded as 000.000 rem; a committed effective dose equivalent (CEDE) recorded as 000.000 rem; a total effective dose equivalent (TEDE) of 000.000 rem; and a total organ dose equivalent (TODE) of 000.000 rem.

The Veteran asserted that the January 2011 report from the U.S. Army Dosimetry Center is incomplete as it did not provide dosimeter readings from December 1962 through February 1963, while he was working for the 833rd  Ordinance Company at a nuclear weapons depot.  The Veteran testified at the October 2016 hearing that during this period he did not wear a dosimetry badge, but instead only used a Geiger counter.   

The RO attempted to develop for this information from the U.S. Army Dosimetry Center in July 2015 and in March 2017.  The U.S. Army Dosimetry Center has been unable to provide dosimeter readings from the period of December 1962 through February 1963.  The AOJ notified the Veteran that these records were unavailable in December 2015 and August 2017.  The AOJ asked that the Veteran submit any relevant documents in his possession including available copies of dosimeter readings for the period from December 1962 to February 1963, and any other relevant evidence that he thinks will support his claim.  The Veteran was not able to supply dosimeter readings, but did submit an August 2017 letter detailing his exposure based on his military occupation.  In the August 2017 letter, the RO informed the Veteran that they sent a request to Compensation Service for a referral to the Under Secretary of Health for help obtaining dosimetry information for individuals outside the scope of  Defense Threat Reduction Agency program.  

In January 2018, the VA Director, Compensation Service forwarded the Veteran's claims file to the Under Secretary for Health to furnish an opinion on whether it is likely, unlikely, or as likely as not, that the Veteran's rectal cancer is the result of occupational exposure to ionizing radiation during active military service.  

The Director, Post-9/11 Era, Environmental Health Programs responded to the request and stated that it is unlikely that colon cancer and/or anal squamous cell carcinoma were caused by the Veteran's exposure to ionizing radiation during military service.  In the memorandum, the Director acknowledged that the Veteran's dosimetry reports indicate total neutron exposure of 00.000 rem and a TEDE of 00.00 rem.  However, based on the Veteran's lay reports that he was exposed to radiation, the Director assigned a dose of 2.0 rem TEDE to the Veteran.   The rationale for this estimate is that when an occupationally exposed worked in not expected to receive a radiation dose excessing 1/10 of the annual limit of 5 rem per year, monitoring is not required.  As noted above, the Veteran testified he did not wear a monitoring device for the period in which dosimetry information is unavailable.  

In reaching this determination, the Director noted that according to the Health Physics Society position statement, Radiation in Perspective, revised May 2016, for radiation doses below 10 rem, the observed radiation effects in people are not statistically different from zero.  The Director found that since the Veteran's lifetime total radiation does did not exceed 10 rem above natural background, it is unlikely that the Veteran's colon cancer and/or anal squamous cell carcinoma were caused by exposure to ionizing radiation during military service.  

In a January 2018 advisory opinion, the Director, Compensation Service reviewed the Veteran's claims file.  After reviewing the Veteran's medical and military history, as well as the dose estimates provided and the memorandum from the Director, Post-9/11 Era, Environmental Health Program, the Director determined that it is unlikely that the colon cancer or anal squamous cell carcinoma were caused by exposure to ionizing radiation during military service.  

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, records of his ionizing radiation exposure, and the medical opinions of record, the Board finds that the Veteran was exposed to ionizing radiation during his period of active service.  However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for rectal cancer as a result of his exposure to ionizing radiation.  The Board finds that the January 2018 opinion issued by the VA Director of the Post 9/11 Era Environmental Health Program is the most probative evidence of record.  The opinion considered the relevant evidence and was supported by a compelling explanation. 

The record contains a December 2009 private physician opinion from P.K., who stated that it is certainly possible that the Veteran's cancer might be related to his exposure to radiation, as the Veteran did not have any other obvious risk factors.  However, this opinion is not probative as it is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  

The Board has considered the Veteran's statements that his rectal cancer was caused by his exposure to radiation in service.  However, whether the Veteran's cancer is related to his radiation exposure is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  

The Board has also considered whether service connection for the Veteran's rectal cancer can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service on a direct basis.  Service treatment records do not contain any symptoms of or treatment for rectal cancer.  The Veteran was not diagnosed with rectal cancer until 2009, 45 years after service.  In addition, the Veteran has not attributed his rectal cancer to any in-service event or injury other than his in-service exposure to ionizing radiation, which has already been addressed above.  The claims file does not contain any competent evidence relating the Veteran's rectal cancer to his service.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's rectal cancer on any basis.  As such, the claims of entitlement to service connection for rectal cancer must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

II.  Mitral Valve Prolapse and Pulmonary Hypertension

The Veteran contends that his mitral valve prolapse and pulmonary hypertension are secondary to his service-connected cirrhosis of the liver with chronic hepatitis.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for an additional disability that results from aggravation of a non-service-connected disability by a service connected disability.  

The Veteran was diagnosed with mitral valve prolapse and pulmonary hypertension in a March 2011 VA examination.  As such, the first element of service connection has been met.    

The preponderance of the evidence is against the grant of service connection on a direct basis.  The Veteran's service treatment records (STRs) do not show any treatment for, or symptoms of, heart problems of pulmonary hypertension while in service.  The post-service medical records, including the Veteran's own statement, support that he did not experience symptoms of mitral valve prolapse and pulmonary hypertension until 2007, approximately 43 years after service.  There is no probative evidence of record indicating any in-service disease or injury that would support service connection on a direct basis. 

As such, this case turns on whether the Veteran's mitral valve prolapse and pulmonary hypertension have been caused or aggravated by his service-connected conditions. 

The Veteran was afforded a VA examination in connection to his claimed mitral valve prolapse and pulmonary hypertension in March 2009.  The examiner diagnosed the Veteran with having mitral valve prolapse with severe mitral regurgitation and left atrial enlargement that required corrective surgery.  She further determined that the Veteran developed mitral valve regurgitation due to a "ruptured chordae with evidence of a partial flail leaflet of the mitral valve with associated severe mitral regurgitation."  According to the examiner, the Veteran's diagnosis of mitral valve regurgitation is not due to his service-connected cirrhosis, but because of his mitral valve prolapse.  However, the examiner did not provide an etiology for the Veteran's mitral valve prolapse.  

With respect to the Veteran's pulmonary hypertension, the examiner determined that any pulmonary hypertension detected through the left heart catheterization was "because of increased back pressure due to the left atrial dilation and increased pulmonary capillary wedge pressure and thereby increasing the right ventricular pressure."  According to the examiner, even though pulmonary hypertension may be associated with cirrhosis, the severe valvular lesion the Veteran experienced due to his mitral valve prolapse resulted in his pulmonary hypertension, not his cirrhosis.

The Board finds the March 2009 examiner's opinion less probative because she did not provide a clear etiology of the Veteran's mitral valve prolapse.  The examiner determined that the Veteran's mitral valve regurgitation was not due to his service-connected cirrhosis but rather to his mitral valve prolapse, yet did not address the etiology of the mitral valve prolapse itself.  In addition, the examiner's opinion relating the Veteran's pulmonary hypertension to his liver cirrhosis was speculative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.

The Veteran was afforded another VA examination in connection to these claimed conditions in March 2011, at which time he provided his medical history, noting that his liver cirrhosis was initially discovered in 2002 while being evaluated for possible Coumadin induced liver problem.  The examiner diagnosed the Veteran with having mitral valve prolapse, and determined that said disorder is less likely as not caused by, or the result of the Veteran's cirrhosis.  In reaching this conclusion, the examiner explained that mitral valve prolapse often runs in families and can occur with greater frequency in individuals with Ehlers-Danlos syndrome, Marfan syndrome or adult polycystic kidney disease.  The examiner noted that other conditions that are risk factors for mitral valve prolapse are Grave's disease, chest wall deformities such as pectus excavatus, Ebstein's anomaly (congenital defect), and curvature of the spine (scoliosis). 

Based on the examination findings, the examiner also diagnosed the Veteran with having pulmonary hypertension, and determined that this disorder is less likely as not secondary to his service-connected cirrhosis of the liver with hepatitis.  In reaching this assessment, the examiner found that this disorder likely occurred from the mitral valve prolapse which resulted in "increased pressures into the left atrium and pulmonary artery," as reflected by dilation of the left atrium in the September 2007 echocardiogram and increased pulmonary artery pressure in the December 2007 cath findings.  According to the examiner, the Veteran's cirrhosis has been compensated with no history or claims file evidence of stigmata of liver disease, making his pulmonary hypertension less likely attributed to the cirrhosis.

The Board remanded this case in February 2017 for a supplemental opinion from the March 2011 examiner for clarification and to address the issue of aggravation.  The examiner provided a supplemental opinion in March 2017.  The examiner stated that the Veteran's mitral valve prolapse and pulmonary hypertension are less likely as not caused by or chronically worsened by his service-connected cirrhosis of the liver with chronic hepatitis.  The examiner noted the March 2012 cardiologist report stated that the Veteran's mitral valve prolapse is degenerative, with no familial component, and is "idiopathic" (i.e. has not known cause).  The examiner stated that the Veteran's pulmonary hypertension most likely occurred from the mitral valve prolapse.  The examiner also noted that the 2008, 2010, and 2011 private physician opinion did not take into account the 2012 cardiologist statement in giving their opinions.     

The Board acknowledges the June 2008, April 2010, and July 2011 private physician opinion given by M.W. and S.B.  These opinions state that the Veteran's mitral valve disorder and pulmonary hypertension are as likely as not related to, or caused by his long-term chronic hepatitis and liver cirrhosis.  However, neither of these physicians provided rationale or an explanation for the opinions reached.  As such, the Board does not find these opinions to be probative.  

The preponderance of the evidence is also against the Veteran's claim that his mitral valve prolapse and pulmonary hypertension were caused or aggravated by his service-connected cirrhosis of the liver with chronic hepatitis.  The most probative evidence is the March 2017 VA addendum opinion.  For the addendum opinion, the examiner reviewed the entire claims file, including the Veteran's lay statement, the private physician opinions, and the medical literature submitted by the Veteran.  The examiner's opinion contains adequate rationale and addresses the private physician opinions in the record.  

The Board has considered the Veteran's statement that he believes his mitral valve prolapse and pulmonary hypertension are caused by his service-connected cirrhosis of the liver with chronic hepatitis.  However, whether the Veteran's mitral valve prolapse and pulmonary hypertension are caused by his liver condition is a complex medical question and is not within the knowledge of a lay person or determinable by observation with one's sense.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  

The Board also acknowledges the medical literature submitted by the Veteran to support of his claim.  Although these documents contain information regarding mitral valve prolapse and live disease, generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, or facts more or less similar to the individual case, does not provide competent evidence establish causation.  See Sacks v. West, 11 Vet. App. 314 (1998).

The preponderance of the evidence weighs against a grant of service connection for the Veteran's mitral valve prolapse and pulmonary hypertension on a direct or secondary basis.  As such, these claims must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for rectal cancer, to include as due to ionizing radiation, is denied.  

Entitlement to service connection for mitral valve prolapse, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for pulmonary hypertension, to include as secondary to a service-connected disability, is denied.  



____________________________________________
JAMES G. REINAHRT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


